COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

WERNER CAMPBELL,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00298-CR

Appeal from the

County Court at Law No. 7

of Travis County, Texas

(TC# C1CR-09-206497)

O P I N I O N

	A jury convicted Appellant, Werner Campbell, of driving while intoxicated and assessed
punishment at 72 hours in jail.  In two issues on appeal, Appellant faults the trial court for not
immediately sentencing him after the jury's verdict was received and for failing to apply his time
credits to his sentence.  Finding both issues inadequately briefed, we overrule the same and affirm
the trial court's judgment.
BACKGROUND
 On May 20, 2010, the jury found Appellant guilty of the offense and assessed sentence that
same day.  Appellant was not sentenced at that time but rather a formal sentencing hearing was
scheduled for June 18, 2010.  Appellant, however, did not appear at that hearing, and consequently,
his bond was forfeited.  Finally, on August 6, 2010, Appellant appeared and the trial court formally
sentenced him in accordance with the jury's verdict.
DISCUSSION
	Appellant brings two issues for our review.  The first contends that the trial court erred by
not proceeding immediately to sentencing after receiving the jury's verdict.  And the second
contends that the trial court erred in taking away the jail time credit guaranteed to all defendants by
article 42.03 of the Texas Code of Criminal Procedure.  We, however, do not address the merits of
either issue, finding both to be inadequately briefed.
	The Rules of Appellate Procedure require the parties' briefs to contain clear and concise
arguments with appropriate citations to authorities.  See Tex. R. App. P. 38.1(i). When a party
provides no argument or legal authority to support his appellate position, the issue is inadequately
briefed.  See Russeau v. State, 171 S.W.3d 871, 881 (Tex. Crim. App. 2005), cert. denied, 548 U.S.
926, 126 S. Ct. 2982, 165 L. Ed. 2d 989 (2006).
	Here, Appellant's entire argument for both issues are the same, consisting of the following
three conclusory sentences:
Article 37.12 Tex. Code of Criminal Procedure requires that "the proper judgment
shall be entered immediately."  In this case the trial court reset the case twice and
pronounce sentence at the third setting after the jury verdict was received.  Appellant
was effectively compelled to confinement in a court of law for no apparent purpose.

This is insufficient to maintain the point at issue.
	Indeed, Appellant provides no definition of the term "immediately," as used in the statute,
nor does he cite to any cases holding when sentencing must take place upon receiving a jury's
verdict.  Moreover, Appellant fails to explain when he believes sentencing should have taken place,
how he was harmed by the trial court's failure to sentence him immediately, or what relief he
believes the error warrants.  Similarly, Appellant does not point to any place in the record where he
previously served time in jail, nor does he make any argument as to why he should be granted back
time credit simply for appearing in court for sentencing hearings.  In short, Appellant engages in no
legal discussion or analysis but rather appears to hope that we will make his arguments for him.  We
decline to do so.  See Wyatt v. State, 23 S.W.3d 18, 23 n.5 (Tex. Crim. App. 2000) (stating that
appellate courts need not make arguments for appellant's inadequate briefing).  Accordingly, we hold
that both of Appellant's issues are inadequately briefed and overrule the same.  See id. (finding issue
inadequately briefed when appellant made no argument and cited no authority to support his
position); Wood v. State, 18 S.W.3d 642, 650-51 (Tex. Crim. App. 2000) (finding issue waived when 
appellant failed to adequately develop his argument); Rhoades v. State, 934 S.W.2d 113, 119 (Tex.
Crim. App. 1996) (refusing to address issue that did not provide specific legal authority and a legal
argument based on that authority although issue provided a global cite to the Sixth Amendment);
Nolan v. State, 102 S.W.3d 231, 235-36 (Tex. App. - Houston [14th Dist.] 2003, pet. ref'd) (finding
issue inadequately briefed when appellant failed to present any argument or citation to authority);
Wells v. State, No. 08-09-00110-CR, 2010 WL 3009306, at *3 (Tex. App. - El Paso July 30, 2010,
pet. ref'd) (op., not designated for publication) (finding issue inadequately briefed when appellant
failed to provide analysis, discussion, or argument in support of the cited case, explaining how it
applied to the facts at hand).
	Additionally, we note that although the trial court certified Appellant's right to appeal in this
case, the certification does not contain Appellant's signature indicating that he was informed of his
rights to appeal and to file a pro se petition for discretionary review with the Texas Court of
Criminal Appeals.  See Tex. R. App. P. 25.2(d).  Consequently, the certification is defective.  See
Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005).  To remedy this defect, this Court
ORDERS Appellant's attorney, pursuant to Tex. R. App. P. 48.4, to send Appellant a copy of this
opinion and this Court's judgment, to notify Appellant of his right to file a pro se petition for
discretionary review, and to inform Appellant of the applicable deadlines.  See Tex. R. App. P. 48.4,
68.  Appellant's attorney is further ORDERED, to comply with all of the requirements of Tex. R.
App. P. 48.4.
CONCLUSION
	With these comments, we affirm the trial court's judgment.

						GUADALUPE RIVERA, Justice
July 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)